60181: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60181


Short Caption:COLEMAN (RAYSHAUN) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C259654Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:10/14/2013 at 3:00 PMOral Argument Location:Regional Justice Center


Submission Date:10/14/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantRayshaun ColemanJoNell Thomas
							(Special Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						Giancarlo Pesci
							(Clark County District Attorney)
						



14-10525: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/06/2012Filing FeeAppeal Filing fee waived.  Criminal.


02/06/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-03916




02/08/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: January 12, 2012. To Court Reporter: Michelle Ramsey.12-04327




02/08/2012Notice/IncomingFiled NRAP 26.1 Disclosure.12-04328




02/21/2012TranscriptFiled Notice from Court Reporter. Michelle Ramsey stating that the requested transcripts were delivered.  Dates of transcripts: 1/12/12.12-05466




02/27/2012Docketing StatementFiled Docketing Statement Criminal Appeals.12-06080




06/05/2012MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and Appendix (First Request).12-17648




06/12/2012Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: July 20, 2012.12-18417




07/17/2012MotionFiled Motion for Extension of Time to File Appellant's Opening Brief and Appendix (Second Request).12-22446




07/19/2012Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: September 4, 2012.12-22853




09/04/2012BriefFiled Appellant's Opening Brief.12-27890




09/04/2012AppendixFiled Appellant's Appendix, Volume 1.12-27891




09/04/2012AppendixFiled Appellant's Appendix, Volume 2.12-27892




09/04/2012AppendixFiled Appellant's Appendix, Volume 3.12-27893




09/04/2012AppendixFiled Appellant's Appendix, Volume 4.12-27894




09/04/2012AppendixFiled Appellant's Appendix, Volume 5.12-27895




09/04/2012AppendixFiled Appellant's Appendix, Volume 6.12-27896




09/04/2012AppendixFiled Appellant's Appendix, Volume 7.12-27897




09/04/2012AppendixFiled Appellant's Appendix, Volume 8.12-27898




09/04/2012AppendixFiled Appellant's Appendix, Volume 9.12-27899




09/04/2012Notice/IncomingFiled Notice of Challenge to Constitutionality of NRS 51.345.12-27906




10/04/2012MotionFiled Motion for Extension of Time.12-31297




10/04/2012Notice/OutgoingIssued Notice Motion Approved.  Answering Brief due: November 05, 2012.12-31302




11/05/2012MotionFiled Motion for Extension of Time (Second Request - Answering Brief).12-34833




11/07/2012Order/ProceduralFiled Order Granting Motion. Answering brief due: December 5, 2012.12-35223




12/05/2012BriefFiled Respondent's Answering Brief.12-38240




01/02/2013MotionFiled Motion for Extension of Time to File Appellant's Reply Brief (First Request).13-00079




01/02/2013Notice/OutgoingIssued Notice Motion Approved. Appellant's Reply Brief due February 4, 2013.13-00081




02/04/2013BriefFiled Appellant's Reply Brief.13-03606




02/04/2013Case Status UpdateBriefing Completed/To Screening.


08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for Monday, October 14, 2013, @ 3:00 p.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-25154




09/30/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29040




10/14/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel. NNP13 - JH/RP/MC.


04/03/2014Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 26. NNP1314-10525




04/18/2014Post-Judgment PetitionFiled Petition for Rehearing.14-12620




05/29/2014Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Appellant: 15 days to file an answer to the petition.14-17420




06/12/2014Post-Judgment PetitionFiled Appellant's Answer to Petition for Rehearing.14-19463




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)


09/24/2014Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).14-31783




10/21/2014RemittiturIssued Remittitur.14-34998




10/21/2014Case Status UpdateRemittitur Issued/Case Closed.


11/04/2014RemittiturFiled Remittitur. Received by District Court Clerk on October 24, 2014.14-34998




11/13/2014Letter/IncomingFiled Letter from Special Public Defender's Office requesting a certified copy of the opinion filed on 4/3/14 and a certified copy of the remittitur issued on 10/21/14 be sent to the Nevada Department of Corrections.14-37544